 USDC IN/ND case 4:18-cv-00085-JVB-JEM document 6 filed 12/20/18 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA

----------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               : Civil Action No. 4:18-cv-00085-JVB-JEM
                                                           :
v.                                                         :
                                                           : NOTICE OF VOLUNTARY
ENDOCYTE CORP., JOHN C. APLIN, PH.D., : DISMISSAL
COLIN GODDARD, PH.D., MARC KOZIN,                          :
PHILIP S. LOW, PH.D., PATRICK                              :
MACHADO, FRED A. MIDDLETON,                                :
LESLEY RUSSELL, MIKE A. SHERMAN,                           :
DAWN SVORONOS,                                             :
                                                           :
                  Defendants.                              :
--------------------------------------------------------- :

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Elaine Wang (“Plaintiff”) hereby voluntarily dismisses the above-

captioned action (the “Action”) without prejudice. Defendants have not filed an answer, motion

to dismiss or a motion for summary judgment. Plaintiff’s dismissal of the Action is therefore

effective upon the filing of this notice. This Court shall retain continuing jurisdiction for

purposes of entertaining a mootness fee application, if any, which shall be filed under this case

number.

DATED: December 20, 2018                          Respectfully submitted,

OF COUNSEL:                                       RILEY WILLIAMS & PIATT, LLC

Gloria Kui Melwani                                By: /s/ James A. Piatt
WOLF HALDENSTEIN ADLER                            William N. Riley (#14941-49)
FREEMAN & HERZ LLP                                James A. Piatt (#28320-49)
270 Madison Avenue                                301 Massachusetts Avenue, Suite 300
New York, New York 10016                          Indianapolis, IN 46204
Tel: 212-545-4600                                 Tel.: (317) 633-5270
Fax: 212-686-0114                                 Fax: (317) 426-3348
melwani@whafh.com                                 wriley@rwp-law.com
USDC IN/ND case 4:18-cv-00085-JVB-JEM document 6 filed 12/20/18 page 2 of 2


                                         jpiatt@rwp-law.com

                                         Attorneys for Plaintiff




                                     2
